DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the internal battery of the accessory" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the internal battery of the accessory" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim 15 recites the limitation "the processor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim 18 recites the limitation "the internal battery of the accessory" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 3-10, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2019/0124193 to Kim et al. (“Kim”) and US Patent Application Publication Number 2014/0098979 to Osborn et al. (“Osborn”).

In reference to Claim 1, Kim discloses an Information Handling System (IHS) (See Figure 7 Number 200), comprising: a processor (See Paragraphs 1 and 50-51); and a memory coupled to the processor (See Paragraphs 1 and 50-51), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive an indication (See Paragraph 114), from a device charger coupled to the IHS (See Figure 7 Number 102), that an accessory (See Figure 7 Number 104) has been ejected from the device charger (See Paragraph 114), wherein the device charger is configured to have at least one accessory bay encased within the body of the device charger (See Figure 4A Number 112, Figure 17, Figure 18, Figure 19, Figure 20, Figure 22, and Paragraphs 58, and 63) capable of charging the internal battery of the accessory (See Paragraph 151); and in response to the indication, connect to the accessory (See Paragraphs 114, 121, and 123-124).  Kim further discloses that the IHS can be a smartphone (See Paragraph 51) connected to the device charger having a speaker via a wired and Bluetooth wireless connection (See Paragraph 223), but does not explicitly disclose that the device charger is configured to charge an internal battery of the IHS by converting an AC input to a DC output.  Osborne discloses the use of a USB wired connection for connecting a Bluetooth wireless speaker to a smartphone in order to charge the smartphone from the Bluetooth wireless speaker by converting an AC input to a DC output (See Paragraphs 22-23).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim using the device charger having a speaker to charge the internal battery of the smartphone IHS by converting an AC input to a DC output of Osborn, resulting in the invention of Claim 1, in order to yield the predictable result of enhancing the battery life of the smartphone IHS by allowing for charging form the device charger having a speaker (See Paragraph 22 of Osborne) and also extending the time that the smartphone IHS can be used untethered from the power grid (See Paragraph 23 of Osborn).

In reference to Claim 3, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that each of the at least one accessory bay comprises a device charger circuitry (See Paragraphs 151 and 174) and at least one sensor (See Paragraphs 99, 174, 258, and 262).

In reference to Claim 4, Kim and Osborn disclose the limitations as applied to Claim 3 above.  Kim further discloses that the program instructions, upon execution by the processor, further cause the IHS to: to receive a status message from the device charger about the status of the accessory device from the at least one sensor including at least one of: on, off, charging, or battery level (See Paragraphs 99, 104, 174, 258, and 262).

In reference to Claim 5, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to pair the accessory to the IHS (See Paragraphs 114 and 137).

In reference to Claim 6, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that to connect to the accessory, the program instructions, upon execution, further cause the IHS to use a WiFi or BLUETOOTH protocol (See Paragraph 97).

In reference to Claim 7, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that prior to connecting to the accessory, the program instructions, upon execution, further cause the IHS to determine that a device charger identification is associated with the IHS (See Paragraphs 104 and 114).

In reference to Claim 8, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that execution by the processor, further cause the IHS to: receive a second indication, from the device charger, that the accessory has been inserted into the device charger; and in response to the second indication, disconnect from the accessory (See Paragraphs 114 to 125).

In reference to Claim 9, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that the accessory comprises a wireless earbud (See Figure 7 Number 104 and Paragraph 52).

In reference to Claim 10, Kim and Osborn disclose the limitations as applied to Claim 9 above.  Kim further discloses that the program instructions, upon execution by the processor, further cause the IHS to: select the wireless earbud as an audio output device of the IHS; and de-select a loudspeaker as the audio output device of the HIS (See Paragraphs 113-114, 125, and 127-129).

Claim 13 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.


Claim 15 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

In reference to Claim 17, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Shao further discloses that the accessory comprises: an earbud, a camera, or a stylus (See Figure 7 Number 104 and Paragraph 52).

In reference to Claim 18, Kim discloses a method, comprising: receiving a message (See Paragraph 114), from a device charger coupled to and Information Handling System (IHS) (See Figure 7 Number 102), that an accessory (See Figure 7 Number 104) has been ejected from the device charger (See Paragraph 114), wherein the device charger is configured to have at least one accessory bay encased within the body of the device charger (See Figure 4A Number 112, Figure 17, Figure 18, Figure 19, Figure 20, Figure 22, and Paragraphs 58, and 63) capable of charging the internal battery of the accessory (See Paragraph 151); determining, based upon the message, that the device charger is associated with the IHS (See Paragraphs 104 and 114); and in response to the indication, connect to the accessory (See Paragraphs 114, 121, and 123-124); and in response to the indication, connect to the accessory (See Paragraphs 114, 121, and 123-124).  Kim further discloses that the IHS can be a smartphone (See Paragraph 51) connected to the device charger having a speaker via a wired and Bluetooth wireless connection (See Paragraph 223), but does not explicitly disclose that the device charger is configured to charge an internal battery of the IHS by converting an AC input to a DC output.  Osborne discloses the use of a USB wired connection for connecting a Bluetooth wireless speaker to a smartphone in order to charge the smartphone from the Bluetooth wireless speaker by converting an AC input to a DC output (See Paragraphs 22-23).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim using the device charger having a speaker to charge the internal battery of the smartphone IHS by converting an AC input to a DC output of Osborn, resulting in the invention of Claim 18, in order to yield the predictable result of enhancing the battery life of the smartphone IHS by allowing for charging form the device charger having a speaker (See Paragraph 22 of Osborne) and also extending the time that the smartphone IHS can be used untethered from the power grid (See Paragraph 23 of Osborn).

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Osborn as applied to Claims 1 and 13 above, and further in view of knowledge commonly known in the art and admitted by Applicant to be prior art.

In reference to Claim 2, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that the indication comprises a message received at the IHS via a wired connection from the device charger (See Paragraphs 114 and 223) but is silent as to the particular protocol used for the wired connection, and does not explicitly disclose that the wired connection a Universal Serial Bus (USB) Type-C interface.  Official Notice is taken that the use of a USB Type-C interface for communicating data between electronic devices is well known in the art. This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim and Osborn using a well-known USB Type-C interface as the wired interface between the IHS and the device charger, resulting in the invention of Claim 2, because Kim is silent as to the particular protocol used for the wired connection, and the simple substitution of a well-known USB Type-C interface as the wired interface between the IHS and the device charger would have yielded the predictable result of providing for both data and power transfer between the IHS and the device charger using a standardized and widely used protocol that supports reverse insertion, high data rates, high power transfer, and reversable power transfer.

Claim 14 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim(s) 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Osborn as applied to Claims 1 and 18 above, and further in view of US Patent Application Publication Number 2019/0199907 to Daulton (“Daulton”).

In reference to Claim 11, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that the personal wireless media station, which includes the wireless earbud (accessory), includes a camera module (See Figure 7 and Paragraphs 52, 105, and 188).  However, Kim does not explicitly disclose that the accessory comprises a wireless camera.  Daulton discloses an Information Handling System (IHS) (See Figure 1C Number 100 and Figure 5), comprising: a processor (See Figure 5 Number 510); and a memory coupled to the processor (See Figure 5 Number 515 and Paragraph 98), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive an indication (See Paragraph 75), from a device charger coupled to the IHS (See 1C Number 110 and Paragraph 75), that an wireless camera accessory (See Figure 1C Number 150 and Paragraph 23) has been ejected from the device charger (See Paragraph 75); and in response to the indication, connect to the accessory (See Paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim and Osborn using the wireless camera incorporated into the removable accessory device of Daulton, resulting in the invention of Claim 11, because Kim is not limited as to where in the personal wireless media station the camera is located (See Paragraphs 52, 105, and 188 of Kim), and the simple substitution of the wireless camera of Daulton into the earbud accessory of Kim would have yielded the predictable result of allowing the camera to be detached so as to capture photographs and video without regard to the orientation of the main body (See Paragraph 8 of Daulton and Paragraph 188 of Kim).

In reference to Claim 12, Kim, Osborn, and Daulton discloses the limitations as applied to Claim 11 above.  Daulton further discloses that the program instructions, upon execution by the processor, further cause the IHS to: detect a position of the wireless camera (See Paragraphs 75-78) around a bezel of a display coupled to the IHS (See Figures 4A-4H); and provide a user interface feature at a location of the display selected based upon the position of the wireless camera (See Paragraphs 77-78).

In reference to Claim 19, Kim and Osborn disclose the limitations as applied to Claim 1 above.  Kim further discloses that the personal wireless media station, which includes the wireless earbud (accessory), includes a camera module (See Figure 7 and Paragraphs 52, 105, and 188).  However, Kim does not explicitly disclose that the accessory comprises a wireless camera.  Daulton discloses receiving a message (See Paragraph 75), from a device charger coupled to an Information Handling System (IHS) (See 1C Number 110 and Paragraph 75), that an wireless camera accessory (See Figure 1C Number 150 and Paragraph 23) has been ejected from the device charger (See Paragraph 75); determining, based upon the message, that the device charger is associated with the IHS (See Paragraph 75 [receiving the signal by the processor 510 informing it of the separation confirms that the charger connector is connected to, and thus associated with, the IHS]); and in response to the determination, connecting the IHS to the accessory (See Paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kim and Osborn using the wireless camera incorporated into the removable accessory device of Daulton, resulting in the invention of Claim 19, because Kim is not limited as to where in the personal wireless media station the camera is located (See Paragraphs 52, 105, and 188 of Kim), and the simple substitution of the wireless camera of Daulton into the earbud accessory of Kim would have yielded the predictable result of allowing the camera to be detached so as to capture photographs and video without regard to the orientation of the main body (See Paragraph 8 of Daulton and Paragraph 188 of Kim).

In reference to Claim 20, Kim, Osborn, and Daulton discloses the limitations as applied to Claim 19 above.  Daulton further discloses that the program instructions, upon execution by the processor, further cause the IHS to: detect a position of the wireless camera (See Paragraphs 75-78) around a bezel of a display coupled to the IHS (See Figures 4A-4H); and provide a user interface feature at a location of the display selected based upon the position of the wireless camera (See Paragraphs 77-78).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to traverse the assertion.

Applicant has argued that neither Kim, Daulton, nor Shao disclose “wherein the device charger is configured to have at least one accessory bay encased within the body of the device charger capable of charging the internal battery of the accessory, and wherein the device charger is configured to charge an internal battery of the IHS by converting an AC input to a DC output (See Page 8 Section 3).  As an initial matter, it is noted that Daulton and Shao are no longer relied upon in rejecting the independent claims, and thus the arguments directed thereto are moot.  Furthermore, as indicated in the above rejections, Kim discloses that the device charger is configured to have at least one accessory bay encased within the body of the device charger (See Figure 4A Number 112, Figure 17, Figure 18, Figure 19, Figure 20, Figure 22, and Paragraphs 58, and 63) capable of charging the internal battery of the accessory (See Paragraph 151).  Kim further discloses that the IHS can be a smartphone (See Paragraph 51) connected to the device charger having a speaker via a wired and Bluetooth wireless connection (See Paragraph 223), but does not explicitly disclose that the device charger is configured to charge an internal battery of the IHS by converting an AC input to a DC output.  Osborne discloses the use of a USB wired connection for connecting a Bluetooth wireless speaker to a smartphone in order to charge the smartphone from the Bluetooth wireless speaker by converting an AC input to a DC output (See Paragraphs 22-23).  Thus, in the combination, Kim and Osborn together disclose all of the aforementioned claim limitations.  As indicated in the above rejections, such a combination would have been obvious to one of ordinary skill in the art.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186